EXHIBIT 10.8

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is entered into as of September 28, 2005 by and
between QubicaAMF Worldwide, LLC, a Virginia limited liability company (the
“Company”), and Christopher F. Caesar (“Executive”). For purposes of this
Agreement, “Contribution Agreement” means that certain Contribution Agreement,
dated as June 13, 2005, by and among Qubica Lux, S.à.r.l., a société à
responsabilité limitée organized under the laws of Luxembourg, AMF Holdings,
Inc. and QubicaAMF Worldwide S.à.r.l., a société à responsabilité limitée
organized under the laws of Luxembourg (“QubicaAMF”).

 

WHEREAS, Executive was formerly an employee of AMF Bowling Worldwide, Inc.
(“WINC”), which is the indirect parent company of the Company, and as of
July 11, 2005, transferred to and became an employee of the Company to serve as
the Chief Financial Officer (“CFO”) of the Company.

 

WHEREAS, from and after the Effective Date (as defined in the Contribution
Agreement), Executive will also serve as the CFO of QubicaAMF and its
subsidiaries (the “JV”).

 

WHEREAS, the Company operates and JV will operate its businesses worldwide.

 

WHEREAS, the Company and Executive wish to confirm the terms and conditions of
the employment of Executive are effective with the Company as of July 11, 2005
and the JV after the Effective Date as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company upon the terms and conditions set forth in this
Agreement for the period beginning July 11, 2005 and ending as provided in
paragraph 4 hereof (the “Employment Period”). The Company agrees that for
determining the Employment Period for purposes of calculating any benefits based
on years of service, Executive’s employment with the Company shall be recognized
as commencing on September 30, 1996.

 

2. Position and Duties.

 

(a) During the Employment Period, Executive shall render such executive and
managerial services to the Company and its Subsidiaries and after the Effective
Date to the JV and its Subsidiaries as the Chief Executive Officer (“CEO”) of
the Company until the Effective Date and thereafter as the Chief Executive
Officer of QubicaAMF (the “JV CEO”) may from time to time direct without any
additional compensation or benefits other than as provided herein. The
Subsidiaries of the JV (which include the Company and its Subsidiaries) are
referred to collectively herein as the “QubicaAMF Companies.” During the
Employment Period, Executive shall serve as the CFO of the Company and after the
Effective Date as the CFO of the QubicaAMF Companies and shall have the normal
duties, responsibilities, functions and authority of such position.



--------------------------------------------------------------------------------

(b) During the Employment Period, Executive shall report to the CEO of the
Company (and after the Effective Date to the JV CEO) and shall devote his best
efforts and his full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company and the QubicaAMF Companies, as the case may be.
Executive shall perform his duties, responsibilities and functions hereunder to
the best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.

 

(c) For purposes of this Agreement, “Subsidiaries” shall mean, with respect to
any Person, any corporation, limited liability company, partnership,
association, or business entity of which (i) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a limited liability company, partnership, association, or
other business entity (other than a corporation), a majority of partnership or
other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of the Person
or a combination thereof. For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a limited liability company,
partnership, association, or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association, or other business entity. For
purposes hereof, “Person” shall mean an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, or a governmental
entity or any department, agency, or political subdivision thereof.

 

3. Compensation and Benefits.

 

(a) During the Employment Period, Executive’s base salary shall be $245,000 per
annum or such higher rate as the CEO may determine from time to time (as
adjusted from time to time based on annual review by the CEO, the “Base
Salary”), which salary shall be payable by the Company in regular installments
in accordance with the Company’s general payroll practices. In addition, during
the Employment Period, Executive shall be entitled to participate in the
Company’s and QubicaAMF Companies’ incentive equity program and to receive
employee benefits consistent with other senior executives and which are
substantially similar to, and no less favorable, in the aggregate than such
benefits received by Executive as of immediately prior to the Effective Date as
a Tier I Manager under the AMF Senior Manager Benefit Program, including, but
not limited to, health, dental, life, disability and paid vacation (the “Benefit
Plan”).

 

(b) During the Employment Period, the Company shall reimburse Executive for all
reasonable expenses incurred by him in the course of performing his duties and
responsibilities under this Agreement which are consistent with the Company’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to the Company’s requirements with respect to
reporting and documentation of such expenses.

 

- 2 -



--------------------------------------------------------------------------------

(c) In addition to the Base Salary, Executive shall be eligible to receive a
bonus each year based upon annual targets set by the CEO in his discretion which
targets shall take into account the Company’s and the QubicaAMF Companies’
EBITDA and other performance goals including incentive compensation for the full
fiscal year that began July 4, 2005; provided that with respect to the first
year for which Executive is eligible for a bonus, such bonus shall be for the
six month fiscal year ending December 31, 2005. Executive’s target bonus each
year shall be not less than 50% of his Base Salary then in effect (the “Target
Salary Percentage”), but Executive shall be eligible to earn up to 75% of his
Base Salary then in effect for results exceeding performance targets.

 

Bonuses are earned as of the last day of each calendar year (the “Determination
Date”) and shall be paid promptly after delivery of the Company’s audited
financial statements for the year in which the bonus is earned. Notwithstanding
the foregoing, if Executive dies, becomes Disabled (as defined below) or is
terminated without Cause or resigns for Good Reason after the end of a calendar
year but prior to Executive receiving the bonus payment earned in the calendar
year prior to such event, Executive (or Executive’s estate) shall be entitled to
any such bonus payment. In addition, if Executive dies, becomes Disabled or is
terminated without Cause or resigns for Good Reason, then the determination of
whether Executive has earned a bonus for the calendar year in which such event
occurs shall be determined (i) as if the last day of the month immediately
preceding the month in which such event occurs is the Determination Date (i.e.,
comparing the actual financial results of the Company and the QubicaAMF
Companies for such short period to the budgeted financial results of the Company
and the QubicaAMF Companies for such short period) and (ii) applying a pro rata
portion of the Target Salary Percentage based upon the portion of such calendar
year that has elapsed prior to such deemed Determination Date.

 

(d) The Company and the QubicaAMF Companies shall be entitled to deduct or
withhold from any amounts owing from the Company or any of the QubicaAMF
Companies to Executive any federal, state, local or foreign withholding taxes,
excise taxes, or employment taxes (“Taxes”) imposed with respect to Executive’s
compensation or other payments from the Company or any of the QubicaAMF
Companies, including, without limitation, wages, bonuses, dividends, the receipt
or exercise of stock options and/or the receipt or vesting of restricted stock.
In the event the Company or any QubicaAMF Company does not make such deductions
or withholdings, Executive shall indemnify the Company and the QubicaAMF
Companies for any amounts paid with respect to any such Taxes, together with any
interest, penalties and related expenses thereto.

 

(e) For purposes of this Agreement, “EBITDA” shall mean earnings before
interest, taxes, depreciation and amortization, determined in accordance with
United States generally accepted accounting principles consistently applied.

 

4. Term.

 

(a) The Employment Period shall continue until the earlier of (i) Executive’s
resignation (whether with or without Good Reason), death or Disability, and
(ii) the date upon which Executive’s employment is terminated by the Company
(whether for or without Cause) (the “Termination Date”). Except as otherwise
provided herein, any termination of the

 

- 3 -



--------------------------------------------------------------------------------

Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive. For the purposes of this Agreement,
“Disability” or “Disabled” means Executive’s inability to perform his duties
hereunder (as determined by the CEO) for any period of 180 consecutive days and
Executive’s return to his duties for periods of 15 days or less shall not
interrupt such 180 day period.

 

(b) If the Employment Period is terminated by the Company without Cause pursuant
to Section 4(a)(ii) or by resignation of Executive for Good Reason, Executive
shall be entitled to receive (i) his Base Salary through the date of
termination; (ii) any accrued but unused vacation; (iii) any unreimbursed
expenses incurred in accordance with the Company’s policies for business
expenses; (iv) any bonus earned by Executive through the date of termination as
determined in accordance with the provisions of Section 3(c); (v) an amount
equal to 100% of his annual Base Salary at the time of termination, such amount
to be paid in substantially equal monthly installments over a period of twelve
(12) months from the date of such termination and (vi) without duplication of
such other benefits to which Executive may be entitled upon such termation of
employment under the Benefit Plan, if and only if Executive has executed and
delivered to the Company the General Release substantially in form and substance
as set forth in Exhibit A attached hereto and only so long as Executive has not
breached the provisions of Sections 5, 6, and 7 hereof, and Executive shall not
be entitled to any other salary, compensation or benefits after termination of
the Employment Period.

 

(c) If the Employment Period is terminated by the Company for Cause, by
resignation of Executive without Good Reason, by Executive’s death or Disability
in accordance with Section 4(a)(i) above, Executive shall only be entitled to
receive his Base Salary through the date of termination plus any (i) accrued but
unused vacation and (ii) unreimbursed expenses incurred in accordance with the
Company’s policies for business expenses, and Executive shall not be entitled to
any other salary, compensation or benefits from the Company thereafter.

 

(d) Except as otherwise expressly provided herein, all of Executive’s rights to
salary, bonuses, fringe benefits and other compensation hereunder which accrue
or become payable after the termination or expiration of the Employment Period
shall cease upon such termination or expiration, other than those expressly
required under applicable law (such as COBRA). The Company may offset any
amounts that Executive owes to the Company or the QubicaAMF Companies against
any amounts that the Company owes to Executive hereunder.

 

(e) For purposes of this Agreement, “Cause” shall mean (i) the conviction of a
felony or a crime involving moral turpitude, (ii) the commission of any other
substantial act or omission involving dishonesty, disloyalty or fraud with
respect to the Company or any of the QubicaAMF Companies or any of their
customers or suppliers, (iii) intentional conduct outside of the performance of
Executive’s normal duties having the effect of bringing any of the Company or
the QubicaAMF Companies into substantial public disgrace or disrepute,
(iv) substantial and repeated failure to perform duties as reasonably directed
by the CEO, (v) any act or omission aiding or abetting a competitor, supplier or
customer of any of the QubicaAMF Companies to the material disadvantage or
detriment of any of the QubicaAMF Companies, (vi) breach of fiduciary duty,
gross negligence or willful misconduct with respect to the Company or any of the
QubicaAMF Companies, (vii) a material failure to observe policies or standards
approved by the CEO regarding employment practices, nondiscrimination and sexual
harassment as the CEO may address in writing from time to time or (vii) any
other material breach of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(f) For purposes of this Agreement, “Good Reason” shall have the same meaning as
such term is used in the Senior Manager Severance Plan that is a part of the
Benefit Plan.

 

5. Confidential Information.

 

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data obtained by him during the course of his
employment with the Company concerning the business and affairs of the Company,
the QubicaAMF Companies and their respective Affiliates, in each case whether
prior to or after the date hereof, are the property of the Company, the
QubicaAMF Companies and such Affiliates, including, but not limited to,
information concerning (i) product formulas and processes, technology, data,
methods, know-how, techniques, samples, trade secrets and business, price,
finance, marketing, supplier, customer and other information; and
(ii) acquisition opportunities in or reasonably related to the Company’s or the
QubicaAMF Companies’ business or industry of which Executive becomes aware
during such employment (collectively, “Confidential Information”). Therefore,
Executive agrees that he will hold the Confidential Information in strictest
confidence and will not disclose to any person or use for his own account or for
the account of any other person or entity any of the Confidential Information
without the CEO’s written consent, unless and to the extent that the
aforementioned matters become generally known to, and available for use by, the
public other than as a result of Executive’s acts or omissions to act. Executive
agrees to deliver to the Company at the termination or expiration of the
Employment Period, or at any other time the Company may request in writing, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company, the QubicaAMF Companies and
their respective Affiliates (including, without limitation, all acquisition
prospects, lists and contact information) which he may then possess or have
under his control. For purposes of this Agreement, “Affiliate” shall mean with
respect to any Person, any Person that controls, is controlled by or is under
common control with such Person or an Affiliate of such Person.

 

(b) Third Party Information. Executive understands that the Company, the
QubicaAMF Companies and their respective Affiliates will receive from third
parties confidential or proprietary information (“Third Party Information”)
subject to a duty on the part of the Company, the QubicaAMF Companies and such
Affiliates to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the Employment Period and thereafter,
and without in any way limiting the provisions of Section 1(a) above, Executive
will hold Third Party Information in the strictest confidence and will not
disclose to anyone (other than personnel of the Company, the QubicaAMF Companies
or their respective Affiliates or agents who need to know such information in
connection with their work for the Company, the QubicaAMF Companies or their
respective Affiliates or agents) or use, except in connection with his work for
the Company, the QubicaAMF Companies or their respective Affiliates, Third Party
Information unless expressly authorized by a member of the CEO in writing.

 

- 5 -



--------------------------------------------------------------------------------

(c) Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, patent applications, patents, copyrights and mask
works (whether or not including any confidential information), trademarks,
service marks and trade names, and all registrations or applications related to
any of the foregoing, all other proprietary information, observations and data
and all similar or related information, observations and data (whether or not
patentable) that relate to the Company’s, the QubicaAMF Companies’ or any of
their respective Affiliates’ actual or anticipated business, research and
development, or then-existing products or services and that were conceived,
developed, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by the Company, the QubicaAMF
Companies or any of their respective Affiliates, whether prior to or after the
date hereof (including any of the foregoing that constitutes any proprietary
information or records) (all of the foregoing collectively, “Work Product”),
belong to the Company, the QubicaAMF Companies or such Affiliate, respectively,
and Executive hereby assigns, and agrees to assign, all of the above Work
Product to the Company, such QubicaAMF Company or to such Affiliate. Any
copyrightable or other written work prepared in whole or in part by Executive in
the course of his past, present or future work for any of the foregoing entities
(“Work of Authorship”) shall be deemed a “work made for hire” under the
copyright laws, and the Company, such QubicaAMF Company or such Affiliate shall
own all rights therein. To the extent that any Work of Authorship is not a “work
made for hire,” Executive hereby assigns and agrees to assign to the Company,
such QubicaAMF Company or such Affiliate all right, title, and interest,
including without limitation, copyright in and to such Work of Authorship.
Executive shall promptly disclose such Work Product and Works of Authorship to
the CEO and perform all actions reasonably requested by the CEO (whether during
or after the Employment Period) to establish and confirm the Company’s, such
QubicaAMF Company’s or such Affiliate’s ownership (including, without
limitation, assignments, consents, powers of attorney, and other instruments).

 

6. Noncompetition; Non-Solicitation. Executive acknowledges that in the course
of his employment with the Company he has and will continue to become familiar
with the Company’s and the QubicaAMF Companies’ trade secrets and with other
confidential information concerning the Company or the QubicaAMF Companies and
that his services will be of special, unique and extraordinary value to the
Company, and that he may have developed, or may develop, for the Company Work
Product and Works of Authorship of special, unique and extraordinary value to
the Company. Therefore, Executive agrees that:

 

(a) Noncompetition. During the Employment Period and for a period of two years
thereafter, Executive shall not, within the United States, Italy, Canada, the
United Kingdom, Australia and any other state or territory in which the
QubicaAMF Companies conduct, or are actively planning to conduct, business at
the time of the Termination Date, or within the one-year period prior to the
Termination Date conducted or actively planned to conduct business, directly or
indirectly, as a principal or for Executive’s own account or solely or jointly
with others, or as a stockholder in any corporation or joint stock association,
own, manage, control, participate in, consult with, render services for, or in
any manner engage in any business that designs, manufacturers, services,
markets, sells, distributes or delivers bowling-related products and machines;
provided, however, that with respect to entities other than the Company and the
QubicaAMF Companies, Executive may own, directly or indirectly, solely as an
investment, publicly traded securities of any entity if Executive (i) is not a
controlling person with respect to such entity and (ii) does not, directly or
indirectly, own two percent (2%) or more of any class of the securities of such
entity.

 

- 6 -



--------------------------------------------------------------------------------

(b) Nonsolicitation. During the Employment Period and for a period of two years
thereafter, Executive shall not directly or indirectly through another entity
(i) induce or attempt to induce an employee of any of the QubicaAMF Companies or
any of their Affiliates (including, without limitation, all executive-level
employees, corporate officers, independent contractors and consultants) (each
such employee, a “Restricted Employee”) to leave the employ of such QubicaAMF
Company, or in any way interfere with the relationship between any QubicaAMF
Company and any Restricted Employee, (ii) hire any person who was a Restricted
Employee of any of the QubicaAMF Companies within a one hundred and eighty
(180) days prior to the time such Person was hired by Executive, (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
any of the QubicaAMF Companies to cease doing business with the QubicaAMF
Companies or in any other way interfere with the relationship between any such
customer, supplier, licensee or business relation and any of the QubicaAMF
Companies or (iv) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the business of the Company or any of the
QubicaAMF Companies and with which the Company or any of the QubicaAMF Companies
has entertained discussions or has requested and received information relating
to the acquisition of such business by the Company or any QubicaAMF Company in
the two (2) year period immediately preceding the end of the Employment Period.

 

(c) Enforcement. If, at the time of enforcement of Section 5 or this Section 6,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to Confidential Information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without proving
any actual damages or posting a bond or other security).

 

(d) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 6 are in consideration of: (i) employment with the Company; and
(ii) additional good and valuable consideration as set forth in this Agreement.
In addition, Executive agrees and acknowledges that the restrictions contained
in Section 5 and this Section 6 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive agrees and acknowledges that the
potential harm to the Company and the QubicaAMF Companies of the non-enforcement
of Section 5 and this Section 6 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise. Executive acknowledges that he has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon him by this Agreement, and is in full accord as to their
necessity for the reasonable and proper protection of the Confidential
Information, the Third Party Information, Work Product, Works of Authorship.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.

 

- 7 -



--------------------------------------------------------------------------------

7. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to,
or bound by, any employment agreement or similar undertaking, noncompete
agreement or confidentiality agreement with any other person or entity and
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.

 

8. Survival. Sections 5 through 18 shall survive and continue in full force
indefinitely, except where a specific time of expiration or termination is
specified with respect a particular right or obligation therein, notwithstanding
the expiration or termination of the Employment Period.

 

9. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, sent via facsimile, sent by first class
mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the Company or Executive at the
addresses set forth below. Notices will be deemed to have been given hereunder
when delivered personally, three business days after deposit in the U.S. mail
and one business day after deposit with a reputable overnight courier service:

 

Notices to Executive:

 

Christopher F. Caesar

1903 Belgrave Road

Richmond, Virginia 23229

 

Notices to the Company:

 

QubicaAMF Worldwide, LLC

8100 AMF Drive

Mechanicsville, VA

Facsimile: (804) 559-6241

Attn: General Counsel

 

- 8 -



--------------------------------------------------------------------------------

With Copies to:

 

Code Hennessy & Simmons LLC

10 South Wacker Drive

Suite 3175

Chicago, IL 60606

Telecopy No.: (312) 876-3854

Attn: Thomas J. Formolo

  Doug Knoch

 

AMF Bowling Worldwide, Inc.

8100 AMF Drive

Mechanicsville, VA 23111

Telecopy No.: (804) 730-4327

Attn: Chief Executive Officer

 

and

 

Kirkland & Ellis

200 East Randolph Drive

Chicago, Illinois 60601

Telecopy No.: (312) 861-2200

Attn: Kevin R. Evanich, P.C.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

11. Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

- 9 -



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

14. Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

 

15. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.

 

16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
CEO) and Executive, and no course of conduct or course of dealing or failure or
delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

18. Insurance. The Company, at its discretion, may apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered available. Executive agrees to cooperate in
any medical or other examination, supply any information, and to execute and
deliver any applications or other instruments in writing as may be reasonably
necessary to obtain and constitute such insurance. Executive hereby represents
that he has no reason to believe that his life is not insurable at rates now
prevailing for healthy men of his age.

 

* * * * *

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

QubicaAMF Worldwide, LLC

By:

 

/s/ John B. Walker

--------------------------------------------------------------------------------

   

John B. Walker

Its:

 

President and Chief Operating Officer

/s/ Christoper F. Caesar

--------------------------------------------------------------------------------

Christopher F. Caesar

 

- 11 -



--------------------------------------------------------------------------------

Exhibit A

 

GENERAL RELEASE

 

1. I, Christopher F. Caesar, in consideration of and subject to the performance
by QubicaAMF Worldwide, LLC, a Virginia limited liability company (together with
its subsidiaries, the “Company”), of its material obligations under the
Employment Agreement, dated as of September 28, 2005 (the “Agreement”), do
hereby release and forever discharge as of the date hereof the Company,
QubicaAMF Worldwide S.à.r.l., a société à responsabilité limitée organized under
the laws of Luxembourg (the parent of the Company) and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and QubicaAMF Worldwide S.à.r.l. and their direct or indirect
subsidiaries, parents and related entities (collectively, the “Released
Parties”) to the extent provided below.

 

2. I understand that any payments or benefits paid or granted to me under
Section 4(b) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 4(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. I also acknowledge and
represent that I have received all payments and benefits that I am entitled to
receive (as of the date hereof) by virtue of any employment by the Company.

 

3. Except as provided in paragraph 4 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
of this General Release) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, may have, which arise out of or
are connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

 

- 12 -



--------------------------------------------------------------------------------

4. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

5. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

 

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 

9. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

- 13 -



--------------------------------------------------------------------------------

11. I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to the Company upon reasonable notice for interviews and
factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including lodging and meals, upon my submission of
receipts.

 

12. I agree not to disparage the Company, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

 

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a) I HAVE READ IT CAREFULLY;

 

(b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

- 14 -



--------------------------------------------------------------------------------

(d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

(e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                      ,          TO CONSIDER
IT AND THE CHANGES MADE SINCE THE                      ,              VERSION OF
THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

(f) THE CHANGES TO THE AGREEMENT SINCE                      ,             
EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

(g) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

(h) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(i) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:                      ,             

 

 

--------------------------------------------------------------------------------

    Christopher F. Caesar

 

- 15 -